           CASE 0:20-cv-02069-SRN-HB Doc. 12 Filed 03/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Abdelbasset Elserwi,                              Case No. 20-cv-2069 (SRN/HB)

                     Plaintiff,

 v.                                                           ORDER

 DHS/ICE,

                     Defendant.


Abdelbasset Elserwi, Freeborn County Jail, P.O Box 170, Albert Lea, MN 56007,
Plaintiff Pro Se.

Ana H .Voss, Ann M. Bildtsen, and Liles Harvey Repp, United States Attorney's Office,
300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for Defendant.


      This matter is before the Court on the Report and Recommendation dated March

4, 2021 issued by United States Magistrate Judge Hildy Bowbeer [Doc. No. 11]. No

party has filed objections to the Report and Recommendation in the time period permitted

by the Local Rules. Accordingly, IT IS HEREBY ORDERED THAT:

      1.      The Report and Recommendation [Doc. No. 11] is ADOPTED.

      2.      This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B).

LET JUDGMENT BE ENTERED ACCORDINGLY.


  Dated: March 29, 2021                       s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge
